EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “valve means” in claim 1 (no additional structure in specification and is just read on as a valve and this was confirmed by the applicant during the interview).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Victor A. Cardona on 12/14/21.
The application has been amended as follows: 
In the specification, page 2, line 7, after “a solenoid valve”, delete “corresponding to the pre-characterising part of claim 1”.
In the specification, delete the paragraph starting on page 3, line 1, “According to the invention, this object is attained by means of a solenoid valve, whose peculiar characteristics are primarily defined in claim 1.”.
In claim 1, next to last line of the claim, after “said fluid pressure”, change “relatively” to --relative--.
In claim 3, line 2 of the claim, after “into a tank”, insert --of--.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: New drawings will be filed that include hatching for shutter 7 and other parts of the drawings that are not hatched that should be.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is a hollow guide body within which the tubular stem is axially movable and has radial passages in communication with the fluid pressure with valve means between the tubular stem and the guide body to hold or discharge fluid pressure relative to the thrust chamber in combination with the rest of the device as cited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art discloses similar valves.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921